COURT OF APPEALS OF VIRGINIA


Before: Judges Baker, Bray and Overton
Argued at Norfolk, Virginia


RONNIE LEE BANKS
                                         MEMORANDUM OPINION *
v.        Record No. 2219-96-1        BY JUDGE JOSEPH E. BAKER
                                         SEPTEMBER 23, 1997
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                  Everett A. Martin, Jr., Judge
          Kelly L. Daniels (Andrew A. Protogyrou;
          Knight, Dudley, Clarke & Dolph, P.L.C., on
          brief), for appellant.

          Leah A. Darron, Assistant Attorney General
          (James S. Gilmore, III, Attorney General;
          H. Elizabeth Shaffer, Assistant Attorney
          General; Monica S. McElyea, Assistant
          Attorney General, on brief), for appellee.



     The sole issue presented by this appeal is whether there is

sufficient evidence to support Ronnie Lee Banks' (appellant) jury

trial conviction, approved by the Circuit Court of the City of

Norfolk (trial court), for possession of heroin with intent to

distribute in violation of Code § 18.2-248.   Appellant does not

contest the sufficiency of the evidence to prove he unlawfully

possessed heroin.   Finding no error, we affirm the judgment of

the trial court.

     Upon familiar principles, we view the evidence in the light

most favorable to the Commonwealth, granting to it all inferences

fairly deducible therefrom.   See Martin v. Commonwealth, 4 Va.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
App. 438, 443, 358 S.E.2d 415, 418 (1987).    Viewed accordingly,

the record discloses that on December 14, 1995, Norfolk Police

Officers D. B. Huffman and C. R. Amos were patrolling the Grandy

Village section of Norfolk.   They observed four men nearby,

standing in a semi-circle, one of whom was appellant who was

dressed entirely in brown clothing.   As the officers neared the

men, one of them looked toward the officers and spoke to the

others standing with him.
     Appellant immediately threw a box to the ground with his

right hand and quickly walked away with another individual.      As

the officers exited their vehicle, appellant and his companion

began to run and entered a residence at 2929 Kimball Terrace

through the back door.   Huffman recovered the box and discovered

it contained heroin in eighteen individual glassine baggies.

     Huffman and Amos then proceeded to the residence, 1 where

Huffman identified appellant, who was dressed in brown, as the

person who had thrown the box.   Huffman and Amos apprehended

appellant and placed him in custody on suspicion of possession

with intent to distribute heroin.

     John J. Monaghan, Jr., a vice and narcotics investigator for

the Norfolk Police Department, testified that he had been a

narcotics investigator for twenty-one years, had conducted

investigations of both heroin users and sellers, and had made

     1
      This was not appellant's residence.    Appellant's residence
was in Virginia Beach.




                                 2
arrests of between two hundred and three hundred heroin users and

an equal number of heroin sellers.    Without objection, he

testified that, "[n]ormally, users would buy one or two packets

to take back to their residence or to a shooting gallery, cook it

up and inject it."   He described a shooting gallery as a place

where one could pay several dollars to the owner or the renter of

the premises to "cook up [the] drugs" and inject them into one's

arm.   The total value of the heroin in this case was between $180

and $200, each bag recovered being worth $10 to $12.   The actual

price usually depended upon the quality and the dealer.   Monaghan

also testified that, although he had seen users whose drug habits

exceeded $100 to $200 a day, users do not buy such a quantity at

one time for fear that, if caught, they will be charged with the

greater offense of intent to distribute and will lose the supply

necessary to their habit.
       On his motion to strike the Commonwealth's evidence, counsel

for appellant stipulated that the packaging of the heroin in

eighteen baggies was inconsistent with personal use.   Appellant

provided no evidence that he was addicted to heroin or was a

casual user.

       "Intent necessarily must be proved by circumstances," and

"[q]uantity, when greater than the supply ordinarily possessed by

a narcotics user for his personal use, is a circumstance which,

standing alone, may be sufficient to support a finding of intent

to distribute," even where "the record is silent as to whether




                                  3
[the accused] was a user."    Hunter v. Commonwealth, 213 Va. 569,

570-71, 193 S.E.2d 779, 780 (1973).    In the case before us,

substantial evidence disclosed that the quantity and packaging of

the drugs held by appellant were inconsistent with personal use,

a fact that appellant conceded.

     At trial, Monaghan, conceded to be an expert in illegal drug

transactions, testified that the quantity of and method of

packaging the heroin were inconsistent with personal use, and

thereby, inferentially, that they were consistent with

distribution.   In Gregory v. Commonwealth, 22 Va. App. 100, 468
S.E.2d 117 (1996), where there was no evidence proving the

possessor was a user, we held that testimony such as Monaghan

gave is sufficient to support a verdict that the defendant

possessed the illegal narcotic with intent to distribute.       See

id. at 110-11, 468 S.E.2d at 122-23.

     Although Monaghan testified that in an extreme case a user

could possess a similar quantity, he also indicated that users do

not buy a quantity to satisfy their daily needs all at once for

fear they will lose their supply if found in possession of the

quantity found here.    Notwithstanding similar testimony in
Gregory, we held that such evidence, viewed in the light most

favorable to the Commonwealth, is sufficient to support the

jury's verdict.   Id.

     Accordingly, we affirm the judgment of the trial court.
                                                          Affirmed.




                                  4